Exhibit 10.6


NACCO INDUSTRIES, INC. ANNUAL INCENTIVE COMPENSATION PLAN



1.
Purpose of the Plan

The purpose of the NACCO Industries, Inc. Annual Incentive Compensation Plan
(the “Plan”) is to further the profits and growth of NACCO Industries, Inc. (the
“Company”) by enabling the Company and its wholly-owned subsidiaries (together
with the Company, the “Employers”) to attract and retain employees by offering
annual incentive compensation to those employees who will be in a position to
help the Company meet its financial and business objectives.
2.
Definitions

(a)    “Award” means cash paid to a Participant under the Plan for a Performance
Period in an amount determined in accordance with Section 5.
(b)    “Change in Control” means the occurrence of an event described in
Appendix 1 hereto.
(c)    “Committee” means the Compensation Committee of the Company's Board of
Directors or any other committee appointed by the Company's Board of Directors
to administer this Plan in accordance with Section 3, so long as any such
committee consists of not less than two directors of the Company and so long as
each member of the Committee is (i) an “outside director” for purposes of
Section 162(m) and (ii) is not an employee of the Company or any of its
subsidiaries.
(d)    “Covered Employee” means any Participant who is a “covered employee” for
purposes of Section 162(m) or any Participant who the Committee determines in
its sole discretion could become a “covered employee.”
(e)    “Disability” means an approved application for disability benefits under
an Employer’s long-term disability plan or under any applicable government
program.
(f)    “Guidelines” means the guidelines that are approved by the Committee for
the administration of the Awards granted under the Plan. To the extent that
there is any inconsistency between the Guidelines and the Plan, the Guidelines
will control.
(g)    “Hay Salary Grade” shall mean the salary grade or Salary Points assigned
to a Participant by the Employers pursuant to the Hay Salary System, or any
successor salary system subsequently adopted by the Employers.
(h)    “Participant” means any person who is classified by the Employers as a
salaried employee, who in the judgment of the Committee occupies a key position
in which his efforts may contribute to the profits or growth of the Employers
and who is designated as a Participant in the Plan by the Committee. In
addition, following the end of the Performance Period, the Committee may make
one or more discretionary Awards to employees of the Employers who were not
previously designated as Participants. Directors of the Employers who are also
employees of the Employers are eligible to participate in the Plan.
(i)    “Payment Period” means, with respect to any Performance Period, the
period from January 1 to March 15 of the calendar year immediately following the
calendar year in which such Performance Period ends.
(j)    “Performance Period” means any period of one year (or portion thereof) on
which an Award is based, as established by the Committee. Any Performance
Period(s) applicable to a Qualified Performance-Based Award shall be established
by the Committee not later than 90 days after the commencement of the
Performance

1

--------------------------------------------------------------------------------


Period on which such Qualified Performance-Based Award will be based and prior
to completion of 25% of such Performance Period.
(k)    “Performance Objectives” shall mean the performance objectives
established pursuant to the Plan for Participants. Performance Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of (i) the individual Participant or (ii) any Subsidiary,
division, business unit, department or function of the Company. Performance
Objectives may be measured on an absolute or relative basis. Different groups of
Participants may be subject to different Performance Objectives for the same
Performance Period. Relative performance may be measured by a group of peer
companies or by a financial market index. Any Performance Objectives applicable
to a Qualified Performance-Based Award shall be based on one or more, or a
combination, of the following criteria, or the attainment of specified levels of
growth or improvement in one or more of the following criteria: return on
equity, return on total capital employed, diluted earnings per share, total
earnings, earnings growth, return on capital, return on assets, return on sales,
earnings before interest and taxes, revenue, revenue growth, gross margin, net
or standard margin, return on investment, increase in the fair market value of
shares, share price (including, but not limited to, growth measures and total
stockholder return), operating profit, net earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), inventory turns,
financial return ratios, market share, earnings measures/ratios, economic value
added, balance sheet measurements (such as receivable turnover), internal rate
of return, customer satisfaction surveys or productivity, net income, operating
profit or increase in operating profit, market share, increase in market share,
sales value, sales value increase over time, economic value income, economic
value increase over time, new project development, adjusted standard margin or
net sales.
(l)    “Qualified Performance-Based Award” shall mean any Award or portion of an
Award granted to a Covered Employee on or after January 1, 2013 that is intended
to satisfy the requirements for “qualified performance-based compensation” under
Section 162(m).
(m)     “Retire” means a termination of employment that entitles the Participant
to immediate commencement of his pension benefits under The Combined Defined
Benefit Plan of NACCO Industries, Inc. and its Subsidiaries or, for Participants
who are not members of such plan, a termination of employment with the Employers
after reaching age 60 with at least 15 years of service.
(n)    “Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Performance Period pursuant to the Hay salary point
system, or any successor salary point system adopted by the Committee.
(o)    “Section 162(m)” means Section 162(m) of the Internal Revenue Code of
1986, as amended, or any successor provision.
(p)    “Subsidiary” shall mean any corporation, partnership or other entity, the
majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company
(q)    “Target Award” shall mean the designated salary midpoint that corresponds
to a Participant’s Salary Points, multiplied by the short-term incentive
compensation target percent for those Salary Points for the applicable
Performance Period, as determined by the Committee. The Target Award is the
Award that would be paid to a Participant under the Plan if each Performance
Objective is met exactly at target level. Calculations of Target Awards for a
Performance Period shall initially be based on the Participant’s Hay Salary
Grade as of January 1st of the first year of the Performance Period. However,
such Target Awards shall be changed during or after the Performance Period under
the following circumstances: (i) if a Participant receives a change in Salary
Points, salary midpoint and/or short-term incentive compensation target
percentage during a Performance Period, such change shall be reflected in a
pro-rata Target Award, (ii) employees hired into or promoted into a position
eligible to participate in the Plan during a Performance Period will be assigned
a pro-rated Target Award based on their length of service during the Performance
Period and (iii) the Committee may increase or decrease the amount of the Target
Award at any time, in its sole and absolute discretion; provided, however, that
(X) no such decrease may occur following a Change in Control and (Y) effective
January 1, 2013, no such increase, adjustment or any other change

2

--------------------------------------------------------------------------------


may be made that would cause any Qualified Performance-Based Award to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Code Section 162(m) (i.e., to no longer qualify for the
exception for “qualified performance-based compensation” under Code
Section 162(m)).
3.
Administration

This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan. Notwithstanding the foregoing, no such action may be taken by the
Committee that would cause any Qualified Performance-Based Awards to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m) (i.e., to no longer qualify for the exception
for “qualified performance-based compensation” under Code Section 162(m)). A
majority of the Committee shall constitute a quorum, and the action of members
of the Committee present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan, including the
severability of any or all of the provisions hereof, shall be conclusive, final
and binding upon the Employers and all present and former Participants, all
other employees of the Employers, and their respective descendants, successors
and assigns. No member of the Committee shall be liable for any such act or
decision made in good faith.
4.
Eligibility

Each Participant shall be eligible to participate in this Plan and receive
Awards in accordance with Section 5; provided, however, that, unless otherwise
determined by the Committee or as otherwise provided in Section 6 below, (a) a
Participant must be employed by the Employers on the last day of the Performance
Period (or die, become Disabled or Retire during such Performance Period) in
order to be eligible to receive an Award for such Performance Period and (b) the
Award of a Participant who is described in the preceding clause or who is
employed on the last day of the Performance Period but is not employed during
the entire Performance Period shall be paid in a pro-rated amount based on the
number of days the Participant was actually employed by the Employers during
such Performance Period. Notwithstanding the foregoing, the Committee shall have
the discretion to grant an Award to a Participant who does not meet the
foregoing requirements; provided that, effective January 1, 2013, no such action
may be taken by the Committee that would cause any Qualified Performance-Based
Awards to be includable as applicable employee remuneration of such Participant,
as such term is defined in Section 162(m) (i.e., to no longer qualify for the
exception for “qualified performance-based compensation” under Code Section
162(m)).
5.
Awards

The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be
consistent with, and shall be subject to all of the requirements of, the
following provisions:
(a)    The Committee shall approve (i) a Target Award to be granted to each
Participant and (ii) a formula for determining the amount of each Award, which
formula is based upon the achievement of Performance Objectives as set forth in
the Guidelines; provided, however, that with respect to any Qualified
Performance-Based Award, the Committee shall approve the foregoing not later
than the ninetieth day of the applicable Performance Period and prior to the
completion of 25% of such Performance Period.
(b)    Prior to the end of the Payment Period, the Committee shall approve (i) a
preliminary calculation of the amount of each Award based upon the application
of the formula and actual performance relative to the Target Awards previously
determined in accordance with Section 5(a); and (ii) a final calculation of the
amount of each Award to be paid to each Participant for the Performance Period.
Such approval shall be certified by the Committee

3

--------------------------------------------------------------------------------


before any amount is paid under any Award with respect to that Performance
Period. Notwithstanding the foregoing, the Committee shall have the power to (1)
decrease the amount of any Award below the amount determined in accordance with
Section 5(b)(i); and/or (2) increase the amount of any Award above the amount
determined in accordance with Section 5(b)(i); provided, however, that (A) no
such decrease may occur following a Change in Control and (B) no such increase,
change or adjustment may be made that would cause any Qualified
Performance-Based Award to be includable as “applicable employee remuneration”
of such Participant, as such term is defined in Section 162(m) (i.e., to no
longer qualify for the exception for “qualified performance-based compensation”
under Code Section 162(m)). No Award, including any Award equal to the Target
Award, shall be payable under the Plan to any Participant except as determined
by the Committee.
(c)    Each Award shall be fully paid during the Payment Period and shall be
paid in cash. Awards shall be paid subject to all withholdings and deductions
pursuant to Section 7. Notwithstanding any other provision of the Plan, the
maximum amount paid to a Participant in a single calendar year as a result of
Awards under this Plan shall not exceed $8,000,000 or such lesser amount
specified in the Guidelines.
(d)    At such time as the Committee approves a Target Award and formula for
determining the amount of each Award, the Committee shall designate whether all
or any portion of the Award is a Qualified Performance-Based Award.
6.
Change in Control

(a)    The following provisions shall apply notwithstanding any other provision
of the Plan to the contrary.
(b)    Amount of Award for Year of Change In Control. In the event of a Change
in Control during a Performance Period, the amount of the Award payable to a
Participant who is employed by the Employers on the date of the Change in
Control (or who died, become Disabled or Retired during such Performance Period
and prior to the Change in Control) for such Performance Period shall be equal
to the Participant’s Target Award for such Performance Period, multiplied by a
fraction, the numerator of which is the number of days during the Performance
Period during which the Participant was employed by the Employers prior to the
Change in Control and the denominator of which is the number of days in the
Performance Period.
(c)    Time of Payment. In the event of a Change in Control, the payment date of
all outstanding Awards (including, without limitation, the pro-rata Target Award
for the Performance Period during which the Change in Control occurred) shall be
the date that is between two days prior to, or within 30 days after, the date of
the Change in Control, as determined by the Committee in its sole and absolute
discretion.
7.
Withholding Taxes

Any Award paid to a Participant under this Plan shall be subject to all
applicable federal, state and local income tax, social security and other
standard withholdings and deductions.
8.
Amendment and Termination

The Committee may alter or amend this Plan (including the Guidelines) from time
to time or terminate it in its entirety; provided, however, that effective
January 1, 2013, no such increase, change or adjustment may be made that would
cause a Qualified Performance-Based Award to be includable as “applicable
employee remuneration” of a Covered Employee, as such term is defined in Section
162(m) (i.e., to no longer qualify for the exception for “qualified
performance-based compensation” under Code Section 162(m)).

4

--------------------------------------------------------------------------------


9.
Approval by Stockholders

The Plan will be submitted for approval by the stockholders of the Company. If
such approval has not been obtained by July 1, 2013, all grants of Target Awards
made on or after January 1, 2013 for Performance Periods beginning on or after
January 1, 2013 will be rescinded.
10.
General Provisions

(a)    No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Employers, or shall in any way affect the right and power of the Employers to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Employers might have done if this Plan
had not been adopted.
(b)    Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.
(c)    Miscellaneous. Headings are given to the sections of this Plan solely as
a convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.
(d)    American Jobs Creation Act. It is intended that this Plan be exempt from
the requirements of Section 409A of the Internal Revenue Code, as enacted by the
American Jobs Creation Act, and the Plan shall be interpreted and administered
in a manner to give effect to such intent.
(e)    Limitation on Rights of Participants; No Trust. No trust has been created
by the Employers for the payment of Awards granted under this Plan; nor have the
Participants been granted any lien on any assets of the Employers to secure
payment of such benefits. This Plan represents only an unfunded, unsecured
promise to pay by the Participant’s Employers, and the Participants hereunder
are unsecured creditors of their Employer.
(f)    Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Company from all
liability with respect to such Award.
(g)    Offset of Awards. Notwithstanding anything in the Plan to the contrary,
if, prior to the payment of any Award, it is determined that any amount of money
is owed by the Participant to any Employer, the Award otherwise payable to the
Participant may be reduced in satisfaction of the Participant’s debt to such
Employer. Such amount(s) owed by the Participant to the Employer may include,
but is not limited to, the unused balance of any cash advances previously
obtained by the Participant, or any outstanding credit card debt incurred by the
Participant.
11.
Liability of Employers, Transfers and Guarantees.

(a)    In general. The provisions of this Section shall apply notwithstanding
any other provision of the Plan to the contrary.
(b)    Liability for Payment/Transfers of Employment.

5

--------------------------------------------------------------------------------


(i)
Subject to the provisions of clause (ii) of this Section, the Employers shall
each be solely liable for the payment of amounts due hereunder to or on behalf
of the Participants who are (or were) its employees.

(ii)
Notwithstanding the foregoing, if the benefits that are payable to or on behalf
of a Participant are based on the Participant’s employment with more than one
Employer, the following provisions shall apply:

(1)
Upon a transfer of employment, the Participant's Award shall be transferred from
the prior Employer to the new Employer. Subject to Section 11(b)(ii)(2)(C), the
last Employer of the Participant shall be responsible for processing the payment
of the entire amount of the Participant's Award hereunder; and

(2)
Notwithstanding the provisions of clause (i), (A) each Employer shall be solely
liable for the payment of the portion of the Participant's Award that was earned
by the Participant while he was employed by that Employer; (B) each Employer
(unless it is insolvent) shall reimburse the last Employer for its allocable
share of the Participant's distribution; (C) if any responsible Employer is
insolvent at the time of distribution, the last Employer shall not be required
to make a distribution to the Participant with respect to amounts which are
allocable to service with that Employer; and (D) each Employer shall (to the
extent permitted by applicable law) receive an income tax deduction for the
Employer's allocable share of the Participant's distribution.

Effective Date
This Plan shall be effective as of, and contingent upon, the “Spin Off Date,” as
such term is defined in the 2012 Separation Agreement by and between NACCO
Industries, Inc. and Hyster-Yale Materials Handling, Inc. (the “Effective
Date”).


Appendix 1.    Change in Control.


I. Change in Control. The term “Change in Control” shall mean the occurrence of
(i), (ii) or (iii) below; provided that such occurrence occurs on or after the
Effective Date and meets the requirements of Treasury Regulation Section
1.409A-3(i)(5) (or any successor or replacement thereto) with respect to a
Participant:
i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders, is or becomes the “beneficial owner”(as defined
in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly, of more
than 50% of the combined voting power of the then outstanding voting securities
of NACCO Industries, Inc. (“NACCO”), other than any direct or indirect
acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:


(A) directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or


(B) by any Person pursuant to an Excluded NACCO Business Combination (as defined
below);


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the outstanding voting securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5

6

--------------------------------------------------------------------------------


of the Exchange Act) of 50% or less of the combined voting power of the
outstanding voting securities of NACCO, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or


ii.
a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or



iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of NACCO or the
acquisition of assets of another corporation, or other transaction involving
NACCO (“NACCO Business Combination”) excluding, however, such a Business
Combination pursuant to which both of the following apply (such a Business
Combination, an “Excluded NACCO Business Combination”):



(A) the individuals and entities who beneficially owned, directly or indirectly,
NACCO immediately prior to such NACCO Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the entity resulting from such NACCO Business
Combination (including, without limitation, an entity that as a result of such
transaction owns NACCO or all or substantially all of the assets of NACCO,
either directly or through one or more subsidiaries); and


(B) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.


II. Definitions. The following terms as used herein shall be defined as follow:


1. “Incumbent Directors” means the individuals who, as of the day after the
Effective Date, are Directors of NACCO and any individual becoming a Director
subsequent to such date whose election, nomination for election by NACCO’s
stockholders, or appointment, was approved by a vote of at least a majority of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of NACCO in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board of Directors of NACCO occurs as a result of an actual
or threatened election contest (as described in Rule 14a‑12(c) of the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of NACCO.


2. “Permitted Holders” shall mean, collectively, (i) the parties to the Amended
and Restated 2012 Stockholders’ Agreement, as further amended from time to time,
by and among the “Depository”, the “Participating Stockholders” (both as defined
therein) and NACCO; provided, however, that for purposes of this definition
only, the definition of Participating Stockholders contained in the
Stockholders’ Agreement shall be such definition in effect on the date of the
Change in Control, (ii) any direct or indirect subsidiary of NACCO and (iii) any
employee benefit plan (or related trust) sponsored or maintained by NACCO or any
direct or indirect subsidiary of NACCO.









7